Hooker, J.
(dissenting). This case should be ruled by that of Livingstone v. Plate Glass Co., unless the fact that defendants’ superintendent commanded plaintiff to go into a place of danger, and assured him of its safety, distinguishes it from that case in principle. The plaintiff in the present case was a man 46 years old and of experience in mechanics. As was said in the Livingstone Case:
“ He must be held chargeable with the knowledge that a sand pile lying out of doors was frozen, and that digging *690into such pile would remove the support from the frozen crust. ”
He did know it and objected to working under it for that reason; but the superintendent told him it was safe and ordered him to get at work, and he did so. There is nothing to indicate that he did not know as much about the danger after as before. See Welch v. Brainard, 108 Mich. 38; Ritzema v. Brick Co., 152 Mich. 75. In such a case one assumes the risk of the dangerous employment which he undertakes. Anderson v. Lumber Co., 47 Minn. 128; Kean v. Rolling Mills, 66 Mich. 277; Soderstrom v. Lumber Co., 114 Mich. 83; Rohrabacher v. Woodard, 124 Mich. 125. These cases hold:
“One cannot continue to operate a machine which he knows to be d'angerous simply upon the assurance of his employer that it is not, if he has just as much knowledge of the danger * * * as his principal has.”
See, also, Reese v. Clark, 146 Pa. 465; Perschke v. Hencken, 44 N. Y. Supp. 265; Linch v. Manufacturing Co., 143 Mass. 206; Kinzel v. Railway Co., 137 Fed. 491, 70 C. C. A. 73 (69 L. R. A. 757); Chicago Great Western R. Co. v. Crotty, 141 Fed. 913, 73 C. C. A. 147 (4 L. R. A. [N. S.] 832).
There is another reason for affirming this judgment. A right to recover was and is claimed upon the theory that Brennan was the vice principal or alter ego of the defendants. There is nothing in the case tending to show it. The testimony of plaintiff was that:
“ There were five of us wheeling sand, all to the same place, under the direction of Superintendent Brennan. Superintendent Brennan had charge of the cement work on the overhead crossing, the piers and abutments, and parapet walls that were put up out of concrete. That was made up partially of this sand and crushed stone and cement and water. Mr. Brennan hired me and paid me. * * * Brennan had shoveled about two-thirds of the wheelbarrow full, and I shoveled probably three, four, five, or probably six shovelfuls of sand after that. * * * I don’t know where Mr. Brennan was when this happened, *691probably on the street. I know Mr. Walker and have known him for probably 16 or 18 years. He was working for Lennane Bros., too. Taking his word for it, he was manager.”
Brennan testified:
“I was employed by Lennane Bros, in 1903 and in 1904 building the Michigan avenue subway, track elevation, where they were separating the grade of Michigan avenue and another street, Park and Lovett.”
Duncan testified:
** I had been working for Lennane Bros, before Mr. Brown. At that job that he went down to see Mr. W alker, and he introduced him to Mr. Brennan, the superintendent, and Mr. Brennan gave us a job dumping it in the mixer, not wheeling it. * * -* Mr. Walker went and got an ambulance. I did not go in the ambulance. * * * I was there when they took him out to the ambulance. I helped to fetch him, when Dr. Milligan was there. Mr. Walker sent me after Dr. Milligan. Mr. Walker was working for Lennane. When Mr. Walker came down there when Mr. Brown was carried in was when he told me. This was at Brown’s house. He told me to go and get the physician. I went over to the drug store to see if I could find out where he was. He was not home in the office, and I came back and told Mr. Walker that I could not find him. He was out, and he was down about the middle of the block on Congress street with a horse and buggy, and we happened to strike him, and then we called him in, or Mr. Walker did. Mr. Walker knew him, and went down. Mr. Walker brought Dr. Milligan. * * * I knew Mr. Walker had sent for Dr. Milligan to come and see him, and I followed his instructions. * * * Brown was hired just about the same time I was. Mr. Brennan told us to come to work the next morning. * * * We went up there to Lennane Bros, together to get a job. We saw Mr. Walker first. Mr. Brown had known Mr. Walker. He had worked for him. Brown is a stonecutter. I am a stonecutter. We had worked in the same stone yard. Mr. Walker introduced us to Mr. Brennan. We were glad to get anything we could. He put us on the platform. * * * Mr. Walker went in the ambulance, but I went ahead of him to notify the sister. Mr. Walker told me to go and notify his sister.”
*692The plaintiff testified further:
“I worked for Walker. I have worked on two streets in this city for Walker.”
From the foregoing, which is all of the testimony that we have found upon the subject, it is inferable that defendants had a contract for erecting overhead crossings in Detroit, that Walker was their manager, and that Brennan was the superintendent of the construction of the cement piers. Nothing indicates that he had general charge of defendants’ work or that he was more than a construction boss, and, if so, he was a fellow-servant under the rule laid down in many cases. Guest v. Illuminating Co., 150 Mich. 438; Younggren v. I. Stephenson Co., 150 Mich. 488; Corey v. Iron Co., 151 Mich. 558, where the authorities are collected. If it can be said that the testimony shows that Brennan was called a superintendent, it does not follow that he was a vice principal, and the jury should not have been allowed to so find upon this record. It would, at most, have been a guess. The burden of proving that he was a vice principal was upon the plaintiff, and he failed to prove it; the evidence being equally if not more consistent with the claim that he was a fellow-servant.
The judgment should be affirmed.
Grant, O. J., and' Ostrander, J., concurred with Hooker, J.